In an action to set aside certain conveyances in fraud of plaintiffs and others, and for an accounting, the interlocutory judgment is modified by striking therefrom all its provisions except (1) the provision that plaintiffs, as their interests may appear, recover of defendant Nazura D.'Saleeby the sum of $1,996.75, withdrawn by her from the Dime Savings Bank account, with accrued interest from December 2, 1930; (2) the provision directing defendant Nazura D. Saleeby to account for the value of the Willys-Khight automobile; (3) the provision that defendant Nazura D. Saleeby may recover the balance due on the notes referred to in her counterclaim, amounting to $4,086.99; and that the judgment be further modified by adding a provision that if the parties cannot agree, within ten days after the entry of the order herein, upon the value of the said automobile on the date when it was registered in defendant Nazura D. Saleeby’s name, the matter be referred to an official referee to take proof of the same and report to the court, and upon confirmation of this report the amount of such value be deducted from the amount awarded defendant Nazura D. Saleeby on her counterclaims. As so modified the judgment is unanimously affirmed, without costs. The deed from Shaheenie Saleeby to defendant Nazura D. Saleeby was valid. The subsequent change in the name of the grantee to Doris Shapiro without reaeknowledgment by the grantor did not affect Nazura’s *798title, and the deed dated May 8, 1931, and recorded September 3, 1931, from Doris Shapiro to Nazura, merely placed the record title in Nazura, where it belonged. Findings of fact and conclusions of law to the contrary are reversed and new findings in support of this decision will be made. No cross-appeal by plaintiffs is presented on this record. Present — Lazansky, P. J., Young, Carswell, Davis and Johnston, JJ. Settle orde on notice.